Title: To George Washington from William Livingston, 15 December 1778
From: Livingston, William
To: Washington, George


  
    Dear Sir
    New Brunswick [N.J.] 15 Decr 1778
  
Since my troubling your Excellency with mine of yesterday’s date on the Subject of having some of the Troops stationed in Monmouth, I received a petition this morning from several of the Inhabitants of that County, expressing in very moving terms their distress, & imploring my application to your Excellency for the above purpose. One of their militia Battalions has gone through such a severe Course of duty, as to be almost worn out & dispirited—The other principally consists of disaffected persons & is not to be depended upon. Perhaps about 400 of the continental troops stationed in that County in three different divisions that is one at middletown point, the other at middletown, & the third at Shrewsberry might be sufficient for a guard, & prevent that insufferable communication & traffic Constantly carried on between New York & the first & last of the three places mentioned—Did I think this application inconsistent with the general interest I can not persuade myself that my partiality for this State could induce me to make it, but I chearfully submit my opinion to your Excellency’s superior Judgment & have the honour to be.
